 Case 1:17-cv-06800-KAM Document 16 Filed 05/11/20 Page 1 of 6 PageID #: 55



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X
HASHAN M. MANNAN

                       Plaintiff,
                                                    ORDER
           v.
                                              17-CV-6800 (KAM)
SOCIAL SECURITY ADMINISTRATION,

                    Defendant.
---------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

           On November 16, 2017, Hashan M. Mannan (“Plaintiff”)

filed this pro se social security appeal against the Social

Security Administration (“Defendant”).        (ECF No. 1, Complaint.)

The Court granted Plaintiff’s request to proceed in forma

pauperis (ECF No. 2) by Order dated April 26, 2018.           Since then,

Plaintiff has taken no further action.        Plaintiff’s case is

therefore dismissed, without prejudice, for failure to prosecute

and comply with Court orders.

           Pursuant to a Court Order dated July 26, 2018, on

August 23, 2018, Defendant served its motion for judgment on the

pleadings on Plaintiff.      (ECF No. 9, Service Letter.)       Pursuant

to the briefing schedule set by the Court, Plaintiff was to

serve his opposition or cross-motion for judgment on the

pleadings within sixty (60) days of receiving Defendant’s

motion, which would have been no later than October 23, 2018.

(See ECF No. 4, Scheduling Order.)        Plaintiff did not file, or



                                     1
 Case 1:17-cv-06800-KAM Document 16 Filed 05/11/20 Page 2 of 6 PageID #: 56



request an extension of time to file, his opposition or cross-

motion for judgment on the pleadings.        (See ECF No. 13, Letter

from Defendant.)

            On May 30, 2019, the Court entered an order directing

the parties to file a joint status letter informing the Court

whether Plaintiff wished to proceed with the action by June 7,

2019.   (ECF Dkt. Order, May 30, 2019.)       On June 10, 2019,

Defendant filed a letter in response to the Court’s order.            (ECF

No. 11, Status Letter.)      Defendant represented that it

“attempted to contact pro se plaintiff by telephone . . . ,

however, there was no answer, and after approximately 10 rings,

the call dropped without the opportunity to leave a voice mail

message.”    (Id.)

            By Order dated March 10, 2020, the Court requested

that Defendant inform the Court whether Plaintiff had responded

to the motion for judgment on the pleadings.         By letter dated

March 12, 2020, Defendant stated that Plaintiff had not served a

response (ECF No. 13), and the docket reflects that Plaintiff

neither filed a motion nor opposed Defendant’s motion. On March

20, 2020, the court issued an Order to Show Cause directing

Plaintiff to respond by April 20, 2020.         (ECF No. 15, Order to

Show Cause.)    The Clerk of Court served the Order on Plaintiff

by mail at his last known address.        The Order stated that if

Plaintiff “fails to show cause, or file an opposition or cross-


                                     2
 Case 1:17-cv-06800-KAM Document 16 Filed 05/11/20 Page 3 of 6 PageID #: 57



motion [by April 20, 2020], this action will be dismissed,

without prejudice.”     (Id. at 6.)       The Court has not received a

response from Plaintiff.

           “Although not explicitly authorized by Rule 41(b) [of

the Federal Rules of Civil Procedure], a court may dismiss a

complaint for failure to prosecute sua sponte.”          Zappin v.

Doyle, 756 F. App’x 110, 111-12 (2d Cir. 2019).          A court

considering whether to dismiss an action for failure to

prosecute must weigh the following factors:

     (1) the duration of the plaintiff’s failure to comply with
     the court order, (2) whether plaintiff was on notice that
     failure to comply would result in dismissal, (3) whether
     the defendants are likely to be prejudiced by further delay
     in the proceedings, (4) a balancing of the court’s interest
     in managing its docket with the plaintiff’s interest in
     receiving a fair chance to be heard, and (5) whether the
     judge has adequately considered a sanction less drastic
     than dismissal. No single factor is generally dispositive.

Id. at 112.   The factors here favor dismissal of Plaintiff’s

complaint.

           First, Plaintiff has taken no action to prosecute his

case beyond filing his complaint in November 2017, over two

years ago, and he has not respondent to Defendant’s motion for

judgment on the pleadings, which was served in August 2018.

See, e.g., Ortega v. Apfel, 5 F. App’x 96, 97 (2d Cir. 2001)

(affirming dismissal for failure to prosecute when “[t]he record

reveal[ed] that, beyond filing his complaint . . . , [plaintiff]

took no action to prosecute his case”).


                                      3
 Case 1:17-cv-06800-KAM Document 16 Filed 05/11/20 Page 4 of 6 PageID #: 58



           Second, the Court’s March 20, 2020 Order to Show Cause

why this action should not be dismissed put Plaintiff on notice

that the Court would dismiss this action for failure to

prosecute unless Plaintiff responded, filed a cross-motion, or

otherwise opposed Defendant’s motion.

           Third, “while the prejudice to defendant and the

burden on the Court are currently minimal, [P]laintiff’s delay

‘lean[s] in the direction of dismissal’ even if ‘only

slightly.’”   Rozell v. Berryhill, 2019 WL 1320514, at *2

(S.D.N.Y. Mar. 25, 2019) (quoting LeSane v. Hall’s Sec. Analyst,

Inc., 239 F.3d 206, 210 (2d Cir. 2001)); see also Lomack v.

Comm’r of Soc. Sec., 2019 WL 132741, at *2 (W.D.N.Y. Jan. 8,

2019) (“The Commissioner has an interest in the timely

resolution of this case, as the Social Security Administration

is significantly overburdened with applications and appeals.”).

Moreover, Plaintiff has failed repeatedly to respond to Court

orders or otherwise indicate that he intends to prosecute his

case.

           Fourth, “although the Court recognizes Plaintiff’s

interest in receiving a fair chance to be heard, it must also

consider the heavy demands of its docket, especially in the

Social Security context.”      Lomack, 2019 WL 132741, at *2.        This

action is over two years old and Plaintiff has yet to

participate in the Court-ordered briefing, or comply with any


                                     4
 Case 1:17-cv-06800-KAM Document 16 Filed 05/11/20 Page 5 of 6 PageID #: 59



Court orders.    Defendant has moved for judgment on the

pleadings, and the motion is ready for the Court’s ruling,

albeit without Plaintiff’s response.

           Finally, no lesser sanction will be effective in

moving this action forward.      “Given [P]laintiff’s in forma

pauperis status, ‘[m]onetary sanctions cannot be relied on

because the plaintiff is indigent.’”        Zuzick v. Comm’r of Soc.

Sec., 2019 WL 5086689, at *2 (D. Conn. Oct. 10, 2019) (quoting

Bhatia v. Pitney Bowes, Inc., 2006 WL 2661143, at *1 (D. Conn.

Sept. 14, 2006)).

           Accordingly, the case is hereby DISMISSED for failure

to prosecute and comply with Court orders.         The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this

Order would not be taken in good faith and therefore in forma

pauperis status is denied for the purpose of an appeal.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




                                     5
 Case 1:17-cv-06800-KAM Document 16 Filed 05/11/20 Page 6 of 6 PageID #: 60



           The Clerk of Court is respectfully requested to enter

judgment in favor of Defendant, mail a copy of this Order and

the judgment to pro se Plaintiff, note service on the docket,

and close the case.

SO ORDERED.

Dated:     Brooklyn, New York
           May 11, 2020


                                            /s/
                                   Hon. Kiyo A. Matsumoto
                                   United States District Judge




                                     6
